U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-52368 TINTIC GOLD MINING COMPANY (Exact Name of Registrant in its Charter) Nevada 87-0448400 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1288 Jigao Road, Minbei Industrial District, Minhang, Shanghai, P.R. China 201107 (Address of Principal Executive Offices) Issuer’s Telephone Number: 86-21-62965657 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 20, 2012 Common Voting Stock: 1,858,338 Amendment No. 1:Explanatory Note This amendment is being filed in order to file the interactive data files. PART II-OTHER INFORMATION Item 6.Exhibits 101.INS XBRL Instance 101.SCH XBRL Schema 101.CAL XBRL Calculation 101.DEF XBRL Definition 101.LAB XBRL Label 101.PRE XBRL Presentation SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the Registranthas dulycausedthisReportto besignedon itsbehalf by the undersigned thereunto duly authorized. TINTIC GOLD MINING COMPANY Date: September 4, 2012 By: /s/ Ding Lieping Ding Lieping, Chief Executive Officer and Chief Financial Officer
